DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
 Response to Amendment
Claims 1-17 are pending. Claims 1-14 are amended directly or by dependency on an amended claim. Claims 15-17 are new.
Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive. With respect to the argument on page 5 that Sherwood does not disclose the new limitation: “calculating a percentage indicating an extent of progress in moving teeth in the first and second dental arrangements from initial teeth positions to desired teeth positions”,  Sherwood teaches: 
“This is important because if the doctor is able to achieve 100% of the intended limited goal, the treatment may still be deemed a success, whereas it may be possible that if the doctor only achieves 75% of a completely "ideal" treatment goal, the treatment might not be deemed a success even though the amount of measured improvement on an absolute scale in the latter situation might be higher than in the limited treatment situation” [0004]
For the type of motion illustrated by FIG. 1D, the motion achieved is about 85% of targeted motion for that particular set of data. [0074]


In conjunction with “Monitoring scans are taken during treatment to measure and quantify progress and detect deviations from the expected treatment” ([0392]) described by Rubbert, these paragraphs disclose/teach all of the new limitation. 
All other arguments are by similarity or dependency and are addressed by the above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (US 20070238065 A1) in view of Rubbert et al. (US 20010038705 A1).

Regarding claims 1 and 17, Sherwood et al. disclose a computer-implemented method of deriving an image of a dental arrangement of a patient, the method comprising the steps of performed by a computing device:  5storing into a memory of the computing device a first digital image representing a first dental arrangement of the patient at a first time (x-ray scan of teeth, pretreatment arrangement of the patient's teeth, [0113], initial digital data set, which may include both raw data from scanning operations and data representing surface models derived from the raw data, [0114], first four positions "A" to "D" of the matrix represent the patient's initial dentition, [0214]); storing into the memory a second digital image representing a second dental arrangement of the patient at a second time after some actual orthodontic treatment has elapsed following the first time (actual positions obtained from follow-up data, [0103], desired final position of the teeth calculated/extrapolated, final position and surface geometry of each tooth can be specified, [0115], amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis, [0126], database may be structured such that time points for initial dentition, target dentition, and actual final dentition are captured as separate addresses, [0212], positions "A**" to "D**" of the matrix represent the patient's actual final dentition or treatment outcome, [0214]), wherein the second digital image is a reduced image when 10compared to the first digital image (it is not cost-effective to obtain or process the full high-resolution data possible at every stage of tooth movement, [0104], missing information is approximated, [0110], CT scan of teeth, the roots are derived directly from a high-resolution CBCT scan of the patient, [0142] [as some With respect to claim 1 in particular, Sherwood et al. further disclose calculating a percentage indicating an extent of progress in moving teeth in the first and second dental arrangements from initial teeth positions to desired teeth positions (“This is important because if the doctor is able to achieve 100% of the intended limited goal, the treatment may still be deemed a success, whereas it may be possible that if the doctor only achieves 75% of a completely "ideal" treatment goal, the treatment might not be deemed a success even though the amount of measured improvement on an absolute scale in the latter situation might be higher than in the limited treatment situation” [0004], For the type of motion illustrated by FIG. 1D, the motion achieved is about 85% of targeted motion for that particular set of data, [0074], “For each stage of teeth movement, the system checks that a predetermined volume ratio or constraint is met while the tooth models are moved. In one implementation, the constraint can be to ensure that the volume for moving teeth is less than the volume of all teeth on an arch with respect to claim 17 in particular, Sherwood discloses wherein the second digital image is provided by a partial intraoral scan of the second dental arrangement (match treatment files of each arch scan. The refinement scan is superimposed over the initial one, [0071], CT scan of teeth, [0142], “In one aspect, the overlay or toggling of images to re-enforce or highlight the comparisons between images for improved analysis may be applied to other areas such as, for example in comparison of celestial photography to identify bodies in motion, analysis of satellite images, comparison of intra-oral scan images to identify movement, and any other areas where comparison of two or more images are desirable”, [0261]).

As Sherwood et al. disclose finding a difference between initial and final positions or images, this implies a registration, however the word registration is not used, therefore an additional reference is used to indicate how a frame to frame or point to point registration is generally performed.

Rubbert et al. teach storing into a memory of the computing device a first digital image representing a first dental arrangement of the patient at a first time (raw scanner data in the form of three-dimensional frames is stored in the main computer memory, [0160], frame i, [0296], points of the first frame are retrieved from memory, [0302]); storing into the memory a second digital image representing a second dental arrangement of the patient at a second time after some actual orthodontic treatment has elapsed following the first time (second frame i+1, [0296], points of the second frame are retrieved from memory, [0303]), wherein the second 



Regarding claim 2, Sherwood et al., Rubbert et al., disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose the at least one element of the first digital image includes an element that represents a tooth (Sherwood et al., [0027], [0113], [0115]; Rubbert et al., abstract, [0034]).

Regarding claim 3, Sherwood et al., Rubbert et al., disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose at least one element of the first digital image includes at least three elements representing at least three respective teeth (Sherwood et al., Fig. 10, Rubbert et al., Fig. 57).

Regarding claims 4-6, Sherwood et al., Rubbert et al., disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose the at least one element of the first digital  shapes and positions of any anchors installed, [0139], appliances can be braces, including brackets and archwires, [0302]; Rubbert et al., brackets, archwire, [0142], [0371], [0372], [0390]).

Regarding claim 7, Sherwood et al., Rubbert et al., disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose the second dental arrangement includes both the upper and lower arches (Sherwood et al., upper and lower arch, [0186], [0195], [0196], [0324]; Rubbert et al., upper and lower jaw, [0106], [0158], [0334], [0392]).

Regarding claim 8, Sherwood et al., Rubbert et al., disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose storing the first digital image occurs prior 5to the application of orthodontic appliances (Sherwood et al., pretreatment arrangement of the patient's teeth, [0113], initial digital data set, which may include both raw data from scanning operations and data representing surface models derived from the raw data, [0114], database may be structured such that time points for initial dentition, target dentition, and actual final dentition are captured as separate addresses, [0212], first four positions "A" to "D" of the matrix represent the patient's initial dentition, [0214]; Rubbert et al., raw scanner data in the form of three-dimensional frames is stored in the main computer memory, [0160], frame i, [0296], points of the first frame are retrieved from memory, [0302]).

Regarding claim 9, Sherwood et al., Rubbert et al., disclose the method of claim 8.  Sherwood et al. and Rubbert et al. further disclose the second digital image is provided during the course of treatment (Sherwood et al., user interface for providing real time dynamic representation of orthodontic conditions, [0063], interact, display an animation of the positions and paths and to allow the clinician to reset the final positions of one or more of the teeth and to specify constraints to be applied to the segmented path, [0118], highlight or provide the differences between the two images such that the user, during the image review and selection process, [0293]; Rubbert et al., displaying the scanning results as a three-dimensional model 18 of the dentition in real time as the scanning is occurring, [0154], As the treatment progresses, the movement and position of the teeth during treatment can be quantified with a high degree of precision.  The orthodontist can discern during treatment that corrections in the wire need to be made, for example due to biological influences affecting tooth movement, [0391], Monitoring scans are taken during treatment to measure and quantify progress and detect deviations from the expected treatment, [0392]).

Regarding claim 10, Sherwood et al., Rubbert et al., disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose the first digital image is provided by intraorally scanning the first dental arrangement at a first resolution (Sherwood et al., high resolution scans, [0103], Rubbert et al., frame resolution, [0 035]).

Regarding claim 12, Sherwood et al., Rubbert et al., disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose the third digital image is a three dimensional image (Sherwood et al., The scanned upper portion, including the crown, is then supplemented with a modeled 3D root, [0140], 3D model, [0226]; Rubbert et al., virtual, three-dimensional 

Regarding claim 13, Sherwood et al., Rubbert et al., disclose the method of claim 4.  Sherwood et al. further disclose comparing the first and second digital images to automatically determine if the first 20digital image matches the second digital image within an absolute or relative tolerance limits around a desired position of the tooth; and if the first and second digital images do not match, then receiving adjustments to the appliance to bring the movement of the teeth into conformance with the desired position of the tooth (a subsequent movement target might be reduced because of a large calculated probability of currently targeted tooth movement not having been achieved adequately, with the result that there is a high probability the subsequent movement stage will need to complete work intended for an earlier stage, [0076], If an acceptable end position is not reached by the teeth, the process calculates a new candidate aligner shape  [0121], end position and dynamics of motion of the currently selected tooth by the previously selected aligner is acceptable, [0128], for each path segment with an unacceptable aligner, the process 200 (FIG. 2B) of shaping an aligner is performed with the new constraints, [0136], [0138], “The achieved outcome, if measured, is usually determined using a set of standard criteria such as by the American Board of Orthodontics, against which the final outcome is compared, and is usually a set of idealized norms of what the ideal occlusion and bite relationship ought to be.  Another method of determining outcome is to use a relative improvement index such as PAR, IOTN, and ICON to measure degrees of  “The invention specifies the appliances so that they apply an acceptable level of force, cause discomfort only within acceptable bounds, and achieve the desired increment of tooth repositioning in an acceptable period of time”, [0301], defining tooth paths in orthodontic treatment by confirming that proposed paths can be achieved by the appliance under consideration and within user-selectable constraints of good orthodontic practice, [0303]).

Regarding claim 15, Sherwood et al., Rubbert et al., disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose the calculating step comprises calculating deviations between actual teeth positions and the desired teeth positions (Sherwood, In addition to the PAR index, other indices may be used such as ICON, IOTN and ABO. These indices also rely on individual dental measurements in order to derive an assessment of deviation from an ideal, [0007], motion achieved is about 85% of targeted motion for that particular set of data, [0074], computes the difference between the desired end position and the achieved end position of the current tooth, [0132], “For each stage of teeth movement, the system checks that a predetermined volume ratio or constraint is met while the tooth models are moved. In one implementation, the constraint can be to ensure that the volume for moving teeth is less than the volume of all teeth on an arch supporting the teeth being moved. If the ratio is greater than a particular number such as 50%, the system indicates an error signal to an operator to indicate that the teeth should be moved on a slower basis” [0147], “Implementations can include comparing the actual effect of the appliances with an intended effect of the appliances; and identifying an appliance as an unsatisfactory appliance if the actual effect of the appliance is more than a threshold different from the intended effect of the appliance and modifying a model of the unsatisfactory appliance according to the results of the 

Sherwood et al. and Rubbert et al. do not explicitly disclose dividing the deviations by deviations between the initial teeth positions and the desired teeth positions. It would have been obvious at the time of filing to one of ordinary skill in the art the percentages of Sherwood et al. are indicative of dividing the deviations by deviations between the initial teeth positions and the desired teeth positions, as division is how a percentage is calculated.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (US 20070238065 A1) and Rubbert et al. (US 20010038705 A1) as applied to claim 10 above, further in view of Pettersson (US 20110008751 A1).

Regarding claim 11, Sherwood et al., Rubbert et al., disclose the method of claim 10.  Sherwood et al. and Rubbert et al. further indicate the second digital image is provided by intraorally scanning the second dental arrangement at a second resolution lower than the first resolution (Sherwood et al., not cost-effective to obtain or process the full high-resolution data possible at every stage of tooth movement, [0104] [implies some frames are lower resolution]; Rubbert et al., coarse resolution single frame, [0035]).

Another reference is provided below to clarify this point. 



Sherwood et al. and Rubbert et al. and Pettersson are in the same art of orthodontic treatment planning (Sherwood et al., abstract; Rubbert et al., abstract; Pettersson, abstract). The combination of Pettersson with Sherwood et al., Rubbert et al., and   enables the use of matching frames with different resolutions. It would have been obvious at the time of invention to one of ordinary skill in the art to combine the resolutions of Pettersson with the invention of Sherwood et al., Rubbert et al., as this was known at the time of the invention, the combination would have predictable results, and as Pettersson indicates, “Matching of high resolution 3D scan data with CT scan data into matched data provides for surgical planning and production of a dental restoration or product related to said dental restoration, such as a surgical template, from that single set of matched data.  This means that planning of a dental restorative procedure and providing of data for production of the products used therefore may be made in a single medical workstation in a continuous workflow at the same occasion.  At the same time high precision and reliability of the products used provides for reliable and safe results of dental restorative procedures” ([0085]), indicating the invention of Pettersson can be used to avoid ..

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (US 20070238065 A1) and Rubbert et al. (US 20010038705 A1) as applied to claim 1 above, further in view of Hultgren et al. (US 20030214501 A1).

Regarding claim 14, Sherwood et al., Rubbert et al., disclose the method of claim 1. Sherwood et al., Rubbert et al., do not disclose before performing the registering, scaling the one element of the first digital image or the one corresponding element of the second digital image based upon size discrepancies between the one element of the first digital image and the one corresponding element of the second digital image.

Hultgren et al. teach before performing the registering, scaling the one element of the first digital image or the one corresponding element of the second digital image based upon size discrepancies between the one element of the first digital image and the one corresponding element of the second digital image (“This location data may be obtained by superimposing the eModel for the teeth upon another image, such as an x-ray 603 shown in FIG. 6, in which common locations in both images are identified. Using these common location points, the eModel image and the other medical image may be scaled and oriented onto a common frame of reference. While the example shown herein uses an x-ray image 603, one skilled in the art will recognize that any other medical image having sufficient resolution to permit the accurate registration of the images may be used without deviating from the spirit and scope of the 

Sherwood et al. and Hultgren et al. are in the same art of x-ray images (Sherwood et al., [0141]; Hultgren et al., [0033]). The combination of and Hultgren et al. with Sherwood et al., Rubbert et al., enables the use of rescaling. It would have been obvious at the time of invention to one of ordinary skill in the art to combine the scaling of and Hultgren et al. with the invention of Sherwood et al., Rubbert et al., and  , as this was known at the time of the invention, the combination would have predictable results, and as and Hultgren et al. indicate this will enable accurate registration of the images ([0033]), thereby resulting in better clinical results when combined with Sherwood et al., Rubbert et al..

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (US 20070238065 A1) and Rubbert et al. (US 20010038705 A1) as applied to claim 1 above, further in view of Noujeim et al. (US 20060241406 A1).

Regarding claim 16, Sherwood et al., Rubbert et al., disclose the method of claim 1. Sherwood et al., Rubbert et al., do not disclose using a bite plate to obtain the second digital image.

Noujeim et al. teach using a bite plate to obtain the second digital image (“The present invention generally relates to a system and method for registering data using an anatomically referenced system of markers. Embodiments of the invention relate to a bite plate comprising fiducial markers”, [0003], a " bite plate" with trackable markers is used to determine the 

Sherwood et al. and Noujeim et al. are in the same art of x-ray images (Sherwood et al., [0141]; Noujeim et al., [0033]). The combination of Noujeim et al. with Sherwood et al., Rubbert et al., enables the use of a bite plate. It would have been obvious at the time of invention to one of ordinary skill in the art to combine the bite plate of Noujeim et al. with the invention of Sherwood et al., Rubbert et al., as this was known at the time of the invention, the combination would have predictable results, and as and Noujeim et al. indicate “dental piece may function to be reproducibly positioned in the subject's mouth” ([0015]) making comparisons such as those done by Sherwood et al. and Rubbert et al. more accurate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661